Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered November 13, 2015 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his CPLR article 78 petition seeking to annul the Parole *1541Board’s determination denying his request for release to parole supervision. The Attorney General has advised this Court that, subsequent to that denial and during the pendency of this appeal, petitioner reappeared before the Parole Board in December 2016, at which time he was given an “ ‘open date’ ” for release. “In view of his reappearance, the appeal must be dismissed as moot,” regardless whether that open date has since been suspended (Matter of Dobranski v Alexander, 69 AD3d 1091, 1091 [2010]; see Matter of Brockington v Fischer, 119 AD3d 1372, 1373 [2014]). Contrary to petitioner’s contention, the exception to the mootness doctrine does not apply (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Present — Whalen, P.J., Lindley, NeMoyer, Curran and Troutman, JJ.